Citation Nr: 1030722	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-16 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Whether the severance of service connection for recurrent 
headaches, left ear hearing loss disability, tinnitus, and 
thoracic spinal cord damage secondary to decompression trauma 
with decreased sensation in the left and right lower extremities 
was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.  
He had active duty for training for 17 days starting in January 
1991, and service in the Navy Reserve from July to August 1991.  
Service from February 2002 to July 2002 was other than honorable. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony during a Board videoconference 
hearing before the undersigned in November 2008, and a transcript 
of the hearing is associated with his claims folder.  

(The issue of waiver of a disability compensation debt, in the 
amount of $67,766 is the subject of a separate Board decision.)


FINDING OF FACT

The grant of service connection for recurrent headaches, left ear 
hearing loss disability, tinnitus, and thoracic spinal cord 
damage, secondary to decompression trauma with decreased 
sensation in the left and right lower extremities was not clearly 
and unmistakably erroneous.




CONCLUSION OF LAW

Service connection for recurrent headaches, left ear hearing loss 
disability, tinnitus, and thoracic spinal cord damage secondary 
to decompression trauma with decreased sensation in the left and 
right lower extremities is restored.  38 U.S.C.A. § 1159 (West 
2002); 38 C.F.R. § 3.957 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  As restoration of 
service connection is being granted, no further notification or 
assistance is necessary, and deciding the appeal is not 
prejudicial to the Veteran.


      REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Organic disease of the nervous system may be 
presumed to have been incurred in service if it is manifest to a 
degree of 10 percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488.  
In fact, the Court noted that the regulation specifically allows 
a change in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 
Vet. App. 340, 343 (1997), reiterated that "[i]f the Court were 
to conclude that . . . a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the law 
and record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the law 
or later developments in the factual record."  Id. at 488.  The 
Court in Stallworth further emphasized that "the severance 
decision focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established that 
service connection is clearly erroneous." Id. (emphasis in 
original).

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.

An August 1987 service treatment record indicates that the 
Veteran was seen for suspected type II decompression sickness, 
with nausea and numbness in both thighs.  He had had the symptoms 
for about 2 hours after surfacing from a 115 foot dive, which had 
lasted for 9 minutes.  He was treated and relief was obtained 
almost immediately at 60 feet, with no return of symptoms since.  
The impression was that it was unlikely a type II decompression 
sickness in retrospect.   

A January 1992 service medical record indicates that the Veteran 
reported that a mine exploded about 4 feet from him in Saudi 
Arabia in February 1991, and that he had experienced ringing and 
decreased auditory acuity in the left ear after that.  A February 
1992 private medical record reports that the Veteran was referred 
for severe hearing loss secondary to a blast injury.  

A February 1996 service treatment record shows that there was 
concern about the Veteran having hearing loss and tinnitus, with 
a history of a mine explosion and diving injury during a 100 foot 
dive.  Other service records through March 1999 support the 
Veteran's recent assertions that he was on jumps and dives.  

March 1996 service treatment records show that the Veteran was 
found to have sensorineural hearing loss.  In a follow up, after 
an MRI, the Veteran was suspected to have a cavernous angioma of 
his pons, but a neurosurgeon doubted it on consult.  

A VA examination was conducted in November 2002, at which time 
the examiner found that the Veteran's current recurrent headache 
disorder more likely than not was related to his past history of 
diving in service.  It was noted that he had been evaluated in 
1996 for headaches and had had an MRI of his head and internal 
auditory canals at that time.  The examiner also found that the 
Veteran had a sensory impairment in his legs, distally, 
suggesting a dysfunction of either his peripheral nerves or the 
dorsal column of his spinal cord.  It was felt that further 
information might come from a nerve conduction study and from a 
somatosensory evoked potential (SSEP) study.  The examiner stated 
that, if the SSEP was abnormal, indicating delay in the spinal 
cord, and the peripheral nerve conduction studies were normal, 
then an association with the longstanding history of diving 
appeared more likely than not.  Also, diving can cause peripheral 
nerve damage and, without other explanation, a neuropathy on 
nerve conduction study could also be indicative of past 
decompression trauma.  In March 2003, a VA physician reported 
that results from a nerve conduction study in conjunction with 
the SSEP indicate a central lesion as being the cause of the 
Veteran's complaints, most likely in the thoracic spine.  

The Veteran's service dive pay records were submitted in July 
2005.  

The Veteran resigned from his February to July 2002 period of 
service to escape trial before a General Court Martial.  It was 
found that he had falsely represented his education and military 
qualifications on arriving to a post during that period of 
service.  He had also admitted that he was not a medical doctor 
and had not completed 2 combat tours in Vietnam or earned 2 
Purple Hearts and a Combat Action Ribbon, among other things, as 
he had pretended.  

The RO granted service connection for the disabilities whose 
severance is at issue in August 2003.  The information above 
regarding the Veteran's last period of service was received after 
the rating decision.  In June 2006, the RO proposed severance of 
service connection, and effectuated the severance in November 
2007, effective from the July 2002 date it had been granted.  The 
reasons given by the RO were the Veteran's admission that he had 
falsified records, including receipt of an explosive ordnance pin 
and diving pin.  The RO felt that the credibility of the facts 
shown in the service records had been brought into question and 
found to be unreliable with little probative value.  It felt that 
it was reasonable to assume that, if the Veteran was not eligible 
for the diving pin, then the statements contained in service 
records pertaining to diving, diving qualifications, and injuries 
received while diving were falsified by the Veteran.  

The Board finds that the severance of service connection was 
improper for recurrent headaches, left ear hearing loss 
disability, tinnitus, and thoracic spinal cord damage secondary 
to decompression trauma with decreased sensation in the left and 
right lower extremities.  There was sound and very credible 
evidence of treatment in the Veteran's service treatment records, 
and the Veteran's service personnel records clearly show that he 
had been on dives.  Moreover, he was found to have the 
disabilities at issue at the time of the 2002 VA examination, and 
the examiner felt that they were related to service.  Subsequent 
testing of the Veteran's nerves in late 2002 and March 2003 
tended to bear out thoracic spinal cord damage presumably from 
the August 1987 diving accident.  It would be reaching very far 
to conclude that the Veteran feigned these illnesses in service, 
and created their circumstances, and that he is feigning 
disability from them now.  In fact, the August 1987 service 
record shows that he was recompressed in a dive chamber to help 
with his suspected decompression symptoms.  That means he was 
diving.  The Veteran's record falsifications appear to have come 
much later, during his February 2002 service.  Whether or not he 
received a diving pin is immaterial.  

VA has not met its burden of proving that the grant of service 
connection for recurrent headaches, left ear hearing loss 
disability, tinnitus, and thoracic spinal cord damage secondary 
to decompression trauma with decreased sensation in the left and 
right lower extremities was clearly and unmistakably erroneous.  
Accordingly, the RO's action in severing service connection was 
incorrect and service connection for these disabilities must be 
restored as though the November 2007 had never taken place, that 
is, with the July 3, 2002 effective date originally assigned in 
the August 2003 rating decision.  


      ORDER

The severance of service connection for recurrent headaches, left 
ear hearing loss disability, tinnitus, and thoracic spinal cord 
damage secondary to decompression trauma with decreased sensation 
in the left and right lower extremities was improper.  Service 
connection is to be restored as per 38 C.F.R. § 3.105(a) (2009).



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


